                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



UNITED STATES OF AMERICA,                                Case No. 6:13-cr-00030-AA
                                                          ORDER AND OPINION
      v.

DANIAL CHASE KENNEDY,

             Defendant,


AIKEN, District Judge:

       The Court previously heard oral argument on defendant Danial Kennedy’s

Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). ECF No. 68. The

Court previously heard oral argument on this matter and granted the motion on the

record reducing defendant’s sentence to one of time served. ECF No. 80 Defendant

was then released from BOP custody and began serving his term of supervised

release. This order is entered to complete the record.

      Based on the filings, oral argument, and after full consideration of the entire

record and relevant factors statutory authority, the Court finds that extraordinary



Page 1 – ORDER AND OPINION
and compelling reasons, based on defendant’s underlying health conditions in the face

of the pandemic conditions caused by the 2019 novel coronavirus at USP Tucson,

warranted a reduction of defendant’s sentence to time served. See U.S.S.G. § 1B1.13

comment. n.1(A). Indeed, the government did “not dispute that defendant has health

conditions, namely Hepatitis C, which could place him at increased risk and could

constitute extraordinary and compelling circumstances.” ECF No. 74 at 1. Further,

defendant has served a large portion of his original 180-month sentence, with a

projected release of date February 21, 2022. Considering this and the rehabilitative

work defendant undertook while in custody, the Court finds that the goals of

sentencing also support release in this case. See 18 U.S.C. § 3553(a). Finally, in

assessing defendant’s testimony and his record while in custody, the Court finds that

defendant will not pose a threat to the community under 18 U.S.C. § 3142(g)

      Accordingly, defendant’s motion for release pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) (ECF No. 68) is GRANTED.

      IT IS SO ORDERED.

                  28th day of May, 2021.
      Dated this ______



                                    /s/Ann Aiken
                             _______________________
                                     Ann Aiken
                            United States District Judge




Page 2 – ORDER AND OPINION
